            Case 5:18-cv-00589-D Document 53 Filed 12/23/19 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
                     Plaintiff,              )
                                             )
v.                                           )   Case No. CIV-18-589-D
                                             )
DARCIE E’LAINE HENDREN, a/k/a                )
DARCIE HENDREN, et al.,                      )
                                             )
                     Defendants.             )

                                         ORDER

       On the government’s Motion to Confirm the United States Marshal’s Sale [Doc. No.

50] of real estate the Court finds:

       1.      Pursuant to the Foreclosure Judgments of this Court, the Clerk of Court

issued to the United States Marshal a Special Execution and Order of Sale for the following

real estate:

               The Southeast Quarter (SE/4) of the Southwest Quarter (SW/4)
               of Section Four (4), Township Nineteen (19) North, Range
               Two (2) East of the I.M., Payne County, State of Oklahoma,
               according to the U.S. Government Survey thereof, LESS AND
               EXCEPT:

               A Tract of land in the Southeast Quarter (SE/4) of the
               Southwest Quarter (SW/4) of Section Four (4), Township
               Nineteen (19) North, Range Two (2) East of the I.M.,
               beginning at the SE/corner of the SE/4 of the SW/4 of said
               Section 4; thence North a distance of 730.83 feet; thence West
               a distance of 582.35 feet; thence South a distance of 730.83
               feet; thence East a distance of 582.35 feet to the Point of
               Beginning.
            Case 5:18-cv-00589-D Document 53 Filed 12/23/19 Page 2 of 4




              AND

              A tract of land in the Southeast Quarter (SE/4) of the Southwest
              Quarter (SW/4) of Section Four (4), Township Nineteen (19)
              North, Range Two (2) East of the I.M., beginning at a point on
              the East line of said SE/4 of the SW/4 a distance of 730.83 feet
              North of the Southeast Corner of said SE/4 of the SW/4; thence
              North along said East line of the SE/4 of the SW/4 a distance
              of 17.18 feet; thence West 582.35 feet parallel to the South line
              of said SE/4 of the SW/4; thence South parallel to the East line
              of said SE/4 of the SW/4 a distance of 17.18 feet; thence East
              parallel to the South line of said SE/4 of the SW/4 a distance
              of 582.35 feet to the Point of Beginning.

              AND

              The East Half (E/2) of the North Half (N/2) of the Southwest
              Quarter (SW/4) of the Southwest Quarter (SW/4) of Section
              Four (4), Township Nineteen (19) North, Range Two (2) East
              of the Indian Meridian, Payne County, State of Oklahoma,
              according to the U.S. Government Survey thereof.


      2.      As reflected in the Marshal’s Return, the execution, publication, notice of

sale, and sale conformed to the law.

       3.     The Marshal sold the property on November 7, 2019, at public auction in

accordance with the notice to the highest bidders, Zach Bahm and/or Robert Bahm for the

sum of $554,000.00.

       4.     No one filed an objection to the sale, and no one appeared to object at the

confirmation hearing.

       BY THIS ORDER, the Court approves and confirms the United States Marshal’s

execution, publication, notice and sale in this matter. The Court further orders the United
              Case 5:18-cv-00589-D Document 53 Filed 12/23/19 Page 3 of 4




States Marshal to execute and deliver to the purchasers, Zach Bahm and/or Robert Bahm,

a Marshal’s Deed for the real estate sold.

         IT IS FURTHERED ORDERED that the United States Marshal pay the following

sums:

         1.     The sum of $155.60 to the United States Marshal Service, for payment of its
                costs and commission for the sale of this property consistent with 28 U.S.C.
                § 1921(c)(1).
         2.     The sum of $378.09 to the United States of America, for payment of its costs.
         3.     The sum of $314,116.75 to Envoy Mortgage, Ltd., for payment towards its
                foreclosure judgment.
         4.     The sum of $209,395.49 to the United States of America, for payments
                towards its foreclosure judgment.
         5.     The sum of $1,372.45 to Account Management Resources, LLC, for
                payments towards its judgment lien.
         6.     The sum of $28,581.62 to Darcie E’Laine Hendren and Ty Darrell Hendren.


         IT IS FURTHER ORDERED that Zach Bahm and/or Robert Bahm immediately

take possession of the property. If necessary, the Clerk of this Court shall issue a Writ of

Assistance to the Marshal directing the Marshal to place Zach Bahm and/or Robert Bahm,

in full possession of the property.

         Refusal of anyone in possession of the property to deliver immediate possession of

the property to Zach Bahm and/or Robert Bahm shall constitute indirect contempt of this

Court.
         Case 5:18-cv-00589-D Document 53 Filed 12/23/19 Page 4 of 4




      DATED and ENTERED at Oklahoma City, Oklahoma on this 23rd day of

December, 2019.
